IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,469-01


                    EX PARTE WILLIE CHARLES WALKER, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. W15-50911-I(A) IN THE CRIMINAL DISTRICT COURT NUMBER TWO
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

of a child under seventeen and sentenced to fifteen years’ imprisonment. He did not appeal his

conviction.

        Applicant contends, inter alia, that his plea was involuntary due to the ineffective assistance

of his trial counsel. The State responded to Applicant’s allegations by asserting, in pertinent part:

                It is the State’s position that Applicant has failed to prove that defense
        counsel rendered ineffective assistance under Strickland. Beyond the self-serving
        allegations in his application, Applicant presents no proof in support of his
        contentions. Nevertheless, the State recognizes that further evidence regarding
        counsel’s representation may be needed. Thus, the State requests that this Court issue
                                                                                                        2

       an order designating issues and gather evidence, as is customary, by way of affidavit
       from defense counsel, Ms. Robbie McClung, which provides the information need
       to dispose of Applicant’s claims. Pending production of evidence supporting
       Applicant’s allegations, the State denies Applicant’s allegations.

       Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court

may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that hisplea was involuntary. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: October 18, 2017

Do not publish